PER CURIAM.
The petition for a writ of habeas corpus filed herein claiming that petitioner’s right to be thoroughly interrogated by the trial judge as to the voluntariness of his plea of guilty to charges of robbery and aggravated assault is denied. Petitioner’s claim that the trial court failed to inquire as to petitioner’s understanding of the nature and consequence of his guilty plea as governed by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969) cannot stand because the guilty plea in the petitioner’s case was tendered in May 1965, some four years prior to the Boykin decision. In Odie v. State, 241 So.2d 184 (Fla.App.1970), the court held that Boykin was not retroactive.
Petition for writ of habeas corpus denied.
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.